Title: To George Washington from Preudhomme de Borre, 12 August 1777
From: Preudhomme de Borre, Philippe-Hubert, chevalier de
To: Washington, George



Sir
camp hanower [N.J.] the 12 august 1777

I executed the orders from your Excellency concerning master mullens, I have him tried by a general court martial & the Sentance hath been reported to your Excellency, I would not Set in my grievances before the court martial, that master mullens hath been So bold to tell to me, being under arrest, that he after 8 Days would have Satisfaction or Duel With me, I Know your ordinance upon Such Sujet, he is enough guilty for to be Demetted of my brigade, it is the third time he hath been unrespectful over against me & the Last time hath been at the head of my troops in using impertinent Language as a man ill educated and he is too frequently in Liquor, I beg the favour of your Excellency, that I can take another brigade major (that master mullens may be punished or not, it is for me the Same) but I never will Serve With him and I Would prefer to forsake the Service, I am a man of quality Since 37 years in the Service, if it was happened in the french Service master mullens Would be confined in goal for 20 years, I have the honour to tell to your Excellency that it concerns my honour. I am With greatest respect of your Excellency Sir your most humble and most obedient Servant

Le Chr De Preudhomme De Borre Brig: Gnal

